Hutchinson, C. J.
This was an action on boolc account,originally commenced before the county court, claiming one hundred dollars to balance book accounts ; and laying the ad damnum at $100. And the question now raised is, whether the county court had jurisdiction of such a suit. The plaintiff contends, that he lias declared for the balance, as he must do by the statute ; and not the balance,but the debit side of his account, regulates the jurisdiction. This, at first view, derives a plausibility from the circumstance, that the sum declared for as a balance, is the highest sum of which a justice of the peace can take jurisdiction ; and there is a sort of implication, that the sum claimed as a balance, is less than the whole sum charged. This, however, is but inference, and that very slight, when we reflect that the declaration, following the statute form, would be just the same, whether there were credits on the plaintifi’s book or not.
The statutes admit of no concurrent jurisdiction in the county courts and justice courts. Justices of the peace have jurisdiction in civil matters, to the amount of one hundred dollars, by express statute. Another statute, by equally plain expressions, prohibits the county courts from taking cognisance of any cause, of which a justice of the peace might take cognisance.
If this suit had been brought before a justice of the peace, no objection to his jurisdiction would appear upon the writ. If, when the plaintiff produced his account, the debit side exceeded one hundred dollars, the justice could take no further jurisdiction of the action. So, if the plaintiff, in his county court writ, had declared for more than one hundred dollars, yet, if the debit side of his account, when produced, did not exceed one hundred dollars, neither the county court, nor the auditors by them appointed, could hold further jurisdiction of the action. The result is, that the plaintiff’s writ must be so drawn, as to present a case with-* *182in the. jurisdiction of the court, before which he brings his action ; and he must keep within that jurisdiction, when he exhibits his testimony.
But the plaintiff is disposed to consider a doctrine inconsistent with propriety, which would require him to insert a falsehood into his writ, in order to gire jurisdiction to the only court that can hold jurisdiction over his claim. There is no need ol this in the present case, or any one similar. The statute form for this book account action is very ancient; and later statutes have varied the rights of parties, and the forms should not be considered so literally binding upon suitors, as to exclude any substantial right, or any fact necessary to show what court has jurisdiction. If the plaintiff’s account, in this case, exceeded one hundred dollars, and a balance of ten dollars, only, was claimed, he must sue at the county court, because the statute is so, and because the defendant has the same right to controvert each item of the plaintiff’s account, that he would have if the whole were claimed as due. Yet the plaintiff might declare according to fact: he might declare for abalance of ten dollars, and add,that the debit side of his account exceeds one hundred dollars. Thus the difficulty suggested would be avoided. Moreover, it is not very probable that the plaintiff claims that the exact sum declared for, is due to him ; but he has used such a round number as seemed convenient. If this was the case, adding another dollar, and thereby removing all doubt about the jurisdiction of the court, could not have involved very serious scruples of conscience. In conclusion, the county court had no jurisdiction of this action ; and their judgement of dismissal must be affirmed.